DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 12/16/2021 has been entered.  Claims 1-12 and 16 are pending in the application.  Applicant’s amendments to the claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed 10/29/2021.
Claim Interpretation	
The recitations “annealing” and “aging” are interpreted to mean any form of heat treatment for the titanium part.
The recitation “wherein the step of cooling the titanium alloy part to room temperature is performed directly after reaching the second annealing temperature” in claim 7 is interpreted to mean that another step is not performed between heat treating at the second temperature and cooling, and that before cooling alloy part can be held at the second annealing temperature for a duration as described in the instant specification [page 5 lines 25-32].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 2, 3, 4, 5, 6, 7, 8, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pawar et al. (US 20160250394 A1) in view of Sidambe (Biocompatibility of Advanced Manufactured Titanium Implants – A Review).
Regarding claim 1 Pawar et al. discloses:
The use of a titanium alloy substrate [0028].  Pawar et al. does not specifically disclose the part must be made via additive manufacturing, however Sidambe teaches that biomedical implants composed of titanium and its alloys produced by additive manufacturing technologies are equivalents of implants manufactured using traditional 
 To perform diffusion the part is heated to 500-800°C and held for 15 minutes to 10 hours [0087] which the examiner submits can be treated as the first annealing step.  The examiner submits that the part would need to be arranged in an oven/furnace equivalent in order to raise the temperature.
After diffusion the part is subjected to oxidizing/anodizing treatment by heating at 500-1000°C for one hour or more [0054] which the examiner submits can be treated as the second annealing step.
After performing heat treatment the part is cooled to room temperature [0046].
Regarding claim 2, as discussed above Pawar et al. discloses a first annealing step of the range 650-800°C while the instant claim is of 600-700°C.  The examiner notes that the overlap between the disclosed heat treatment temperature range of Pawar et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 3, as discussed above Pawar et al. discloses a first annealing step with a duration of 15 minutes to 10 hours while the instant claim is an annealing duration of at least 60 minutes.  The examiner notes that the overlap between the disclosed heat treatment duration of Pawar et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(1).
Regarding claim 4, the examiner notes that the beta transus temperature is a property that is dependent upon the composition of the material.  Pawar et al. discloses that an example of the titanium substrate can be a Ti6Al4V alloy [0028 Pawar et al.], which the examiner notes is 
Regarding claim 5, as discussed above Pawar et al. discloses that the second annealing step is performed at a temperature of 500-1000°C, the examiner notes that the overlap between the temperature range of Pawar et al. and that of the instant claim, 800-900°C, is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 6, as discussed above Pawar et al. discloses that the second annealing step is performed at a temperature of 500-1000°C and that the first annealing step is performed at a temperature of 500-800°C, the examiner notes that the second annealing temperature includes the range of 900-1000°C which always exceeds the first annealing temperature by at least 100°C, the examiner notes that the overlap between the annealing temperature difference of Pawar et al. and that of the instant claim, at least 100°C, is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 7, as discussed above Pawar et al. discloses that after heat treatment the part is cooled to room temperature, the examiner submits that heat treatment includes both the first and second annealing steps and there are no steps between the second annealing step and the cooling step, which the examiner submits meets the claim of directly cooling after reaching the temperature as discussed above.
Regarding claim 8, as discussed above Pawar et al. discloses that the second annealing step is performed for an hour or more, the examiner notes that the overlap between the 
Regarding claim 16, Pawar et al. discloses:
The use of a titanium alloy substrate [0028].  Pawar et al. does not specifically disclose the part must be made via additive manufacturing, however Sidambe teaches that biomedical implants composed of titanium and its alloys produced by additive manufacturing technologies are equivalents of implants manufactured using traditional methods (page 8183) and that this provides the benefit of being able to create porous structures that can be tailored to have excellent mechanical properties (page 8170).  It would be obvious to one of ordinary skill in the art to modify the process of Pawar et al. to additively manufacture the titanium part in order to be able to tailor excellent mechanical properties for the part.
 To perform diffusion the part is heated to 500-800°C and held for 15 minutes to 10 hours [0087] which the examiner submits can be treated as the first annealing step.  The examiner submits that the part would need to be arranged in an oven/furnace equivalent in order to raise the temperature.
After diffusion the part is subjected to oxidizing/anodizing treatment by heating at 500-1000°C for one hour or more [0054] which the examiner submits can be treated as the second annealing step.
After performing heat treatment the part is cooled to room temperature [0046].
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pawar et al. (US 20160250394 A1) in view of Sidambe (Biocompatibility of Advanced Manufactured Titanium Implants – A Review.
Regarding claim 12, as discussed above Pawar et al. discloses a heat treatment process comprising: a first annealing step with a duration of 15 minutes to 10 hours at a temperature of 500-800°C and a second annealing step with a duration of at least one hour at a temperature of 500-1000°C, the examiner notes that the overlap between the duration ranges and temperature of ranges of Pawar et al. and that of the instant claim, first annealing step of one hour at 650°C .
Claim 1, 2, 4, 5, 6, 8, 9, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heritier et al. (US 20100180991 A1) in view of Sidambe (Biocompatibility of Advanced Manufactured Titanium Implants – A Review).
Regarding claim 1 Heritier et al. discloses:
The heating of a titanium part in a furnace [0068], Heritier et al. does not specifically disclose the part must be made via additive manufacturing, however Sidambe teaches that biomedical implants composed of titanium and its alloys produced by additive manufacturing technologies are equivalents of implants manufactured using traditional methods (page 8183).  The examiner notes that the use of an equivalent substitution is prima facie evidence of obviousness and so it would have been obvious to one skilled in the art to use titanium parts made by additive manufacturing in the process of Heritier et al.  See MPEP 2144.06(II).
Heating the part to a temperature of 810-840°C [0024].  The examiner submits that during the heating process, the temperature of the titanium part will reach and be maintained at a multitude of temperatures lower than 810°C for a small duration, so the temperature range 810-840°C can be treated as the second annealing temperature and the first annealing temperature can be treated as any temperature between ambient temperature and 810°C.
Cooling the titanium part to ambient temperature [0057] which the examiner submits is an equivalent of room temperature.
Regarding claim 2, as discussed above the first annealing temperature of Heritier et al. can be treated as any temperature between ambient temperature and 810°C including the range 600-700°C of the instant claim.
Regarding claim 4, Heritier et al. discloses having the second annealing temperature below the ß-transus temperature of the alloy [0024].
Regarding claim 5, as discussed above Heritier et al. discloses the second annealing temperature being in the range of 810-840°C which falls within the range of the instant claim, 800-900°C, thus anticipating claim 5.  See MPEP 2131.03(I).
Regarding claim 6, as discussed above the first annealing temperature of Heritier et al. can be treated as any temperature between ambient temperature and 810°C including the range 600-700°C which is over 100°C less than the second annealing temperature range of 810-840°C.
Regarding claim 8, Heritier et al. discloses that the second annealing step is maintained for one to three hours [0025], the examiner notes that the overlap between the duration range for the second annealing step of Heritier et al. and that of the instant claim, two hours or less, is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 9, Heritier et al. discloses that after cooling to ambient temperature the alloy is heated to a range of 540-650°C [0029] which the examiner submits can be treated as an aging step and which the examiner notes overlaps with the temperature ranges below the first annealing temperature, as the first annealing temperature includes the range 650°-810°C, and said overlap is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 10, as discussed above Heritier et al. discloses an aging temperature with a range of 540-650°, the examiner notes that the overlap between the aging temperature range of Heritier et al. and that of the instant claim, 480-550°C, is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 11, Heritier et al. discloses the cooling of the titanium part to ambient temperature is done via air cooling [0086].
Response to Arguments
Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive.
Applicant first argues that Pawar fails to disclose “heating the titanium alloy part to a first annealing temperature; [and] heating the titanium alloy part to a second annealing temperature because the purpose of Pawar heat treating the titanium part is to perform diffusion which is different from annealing and so the heat treatment would not be expected to affect the structural properties as in the instant application, applicant further argues that annealing and aging are not analogous to any form of heat treatment as the terms are used for specific heat treatment applications.  The examiner cannot concur.  It is noted that arguments of the counsel cannot take the place of evidence in the record.  See MPEP 2145(I).  Applicant’s submission of the definitions of annealing are for intended uses of heat treatment, the intended use does not affect what effects the heat treatment will have on the titanium part and so despite Pawar not referring to the heat treatment step as annealing, the heat treatment 
Applicant then argues that Heritier does not disclose “maintaining the first annealing temperature for a first annealing duration”.  Applicant recognizes examiner’s argument that during the heating process the titanium part will reach a multitude of temperatures for a small duration before reaching 810°C and any of those lower temperatures can be treated as the first annealing temperature but argues that Heritier is silent as to this maintaining of the heat at a duration.  The examiner cannot concur.  Instant claim 1 does not provide a lower limit for the “first annealing duration” and so any duration of time can be considered the first annealing duration.  Although Heritier does not specifically disclose that the temperature is held for some amount of time before reaching 810°C, the heating process from ambient to 810°C is not an instantaneous process and thus time will be spent at various temperatures while raising the temperature up to 810°C and this time can be treated as the “first annealing duration” according to broadest reasonable interpretation and absent a specific indication to the contrary.  If applicant is of the position that a particular annealing duration is required, the examiner invites applicant to amend the independent claim accordingly.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL XAVIER DUFFY whose telephone number is (571)272-2189. The examiner can normally be reached M-F 0800-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/MAXWELL XAVIER DUFFY/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Primary Examiner, Art Unit 1734